I disagree with the reasoning in the majority opinion. The rule or regulation allegedly violated by claimant quoted in the majority opinion requires that approved goggles be worn by an employee while engaged in the performance of certain specific tasks so designated at the time of his injury. At that time claimant was engaged in "holding a cutter, coal cutter, cutting a fish plate". The last phrase of the rule reading as follows: "* * * or while engaged in any other work where flying particles might *Page 469 
injure the person or eye," may be applicable to the task which claimant was performing at the time of his injury. But upon analysis of the phrase quoted above it clearly appears that an employee about to engage in a task such as those covered by the quoted part of the rule may exercise discretion in determining whether there will be flying particles and whether such particles will cause "injury to the person or eye". An employee's conduct dictated by the discretion necessarily allowed him by rule or regulation cannot in any sense involve disobedience, wilful or otherwise, of such rule or regulation. In other words the employee, under the only portion of the rule applicable to the work he was doing at the time he was injured, was permitted to decide whether approved goggles should be worn while so engaged. The work in which the employee was engaged at the time of his injury is not specifically designated by the rule which conferred on him the right to exercise his judgment, and though injury resulted in the performance thereof, I do not think his failure to exercise sound judgment amounted to wilful disobedience of the rule adopted by his employer. In my opinion the claimant in this case disobeyed no safety rule, and therefore was guilty of no misconduct, wilful or otherwise.
Having in mind the established rule of liberal construction and application of the Workmen's Compensation statutes, and for the foregoing reasons, I would affirm the orders of the State Compensation Commissioner and the Workmen's Compensation Appeal Board.